IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 393 WAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
LAMON STREET,                                :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2016, the Petition for Allowance of Appeal

is QUASHED as untimely filed, without prejudice to seek nunc pro tunc relief.